DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 3, and 10-13 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2011/0269872 (“Nam”) in view of US Pat. 2,187,146 (“Calcott”) and WO 2016/136453 (“Miyazaki”; see corresponding English-language document      US 2018/0016402).  In this rejection, Miyazaki is considered to be prior art under both 35 U.S.C. § 102(a)(1) and 102(a)(2).
Considering Claims 1 and 10: Nam teaches a method of preparing a polymer nano-composite from a “rubber latex” and a “layered clay mineral” filler.  (Nam, ¶¶ 0010, 0044).  Nam teaches that the polymer nano-composite may be used as a masterbatch.  Id. ¶ 0026).  Nam teaches that “a stable condition common to the rubber latex and the [layered clay mineral] is selected based on the zeta potential measurement in colloidal state to ensure dispersion stability.”  (Id. ¶ 0021).  Nam goes on to indicate that this stable condition is achieved by adjusting the mixture of the rubber latex and the layered clay mineral dispersed in water to have a pH of 6-12.  (Id.).  
Figure 2 of Nam shows that at a pH of 6-10 the rubber latex has a zeta potential of between about –8 mV and about –45 mV and that the layered clay mineral has a zeta potential of between about –18 mV and about –35 mV.  These ranges substantially overlap with the ranges in step 1 of claim 1.  The examiner further notes that the examples of Nam utilize a pH of 10.5.  (Id. ¶¶ 0033-0034).  While Figure 2 of Nam does not show the zeta potentials at pH 10.5, based on the zeta potentials shown in Figure 2 for pH 10 (about –45 mV and about –35 mV for the rubber latex and layered clay mineral, respectively) together with the trends shown in Figure 2, one of ordinary skill would reasonably expect that zeta potentials in the examples of Nam at ¶¶ 0033-0034 to fall within the ranges of step 1 of claim 1.
Nam appears to be silent as to the pH or zeta potential of the rubber latex before it is added to the layered clay mineral.  However, one of ordinary skill would have a motivation and reasonable expectation of success in using a rubber latex having a pH and zeta potential corresponding to the desired final pH of 6-12 and corresponding zeta potential because one of ordinary skill in the art would reasonably expect that such a latex would be stable based on the discussion of emulsion stability by Nam at ¶ 0021.
Nam further teaches that the mixture of rubber latex and layered clay mineral is “precipitated and extracted at pH 3-4, where both the rubber latex material and the [layered clay mineral] are unstable” by treatment with an acid.  (Id. ¶ 0024).  While Nam does not expressly indicate the effect of the acid treatment on the zeta potential of the mixture, one of ordinary skill would reasonably expect that it would substantially overlap with the range of step 2 of claim 1.  In support of this, the examiner submits that: (1) at ¶ 0024, Nam states that acidification to pH 3-4 renders the rubber latex and layered clay mineral “unstable”; and (2) at ¶ 0021 Nam states that in general colloidal dispersion are stable “when the absolute value of the zeta potential is 10 or larger” but that “if [the zeta potential] approaches 0, the dispersion is unstable.”  One of ordinary skill in the art 
While Nam uses the term “precipitation” at ¶ 0024 to describe the effect of acidification, at ¶ 0021 Nam uses the term “coagulate” to describe the unstable state of an emulsion.  One of ordinary skill would reasonably understand the precipitated material of ¶ 0024 to be a coagulum.  Nam teaches that this precipitate (i.e., coagulum) is washed with water.  (Id. ¶ 0025).
Nam does not teach the use of an “organic solvent” for “solidifying” the precipitate.  However, Calcott teaches that it is known in the prior art to wash the coagulum obtained from latex-like dispersions prepared through various methods of coagulation with solvents that include water, alcohols, and acetone.  (Calcott, 1, first column, lines 11-14; 4, second column, lines 44-52; 5, first column, lines 1-8).  The acetone of Calcott reads on the acetone of claim 10.  Nam and Calcott are analogous art because they are directed to the same field of endeavor as the claimed invention, namely methods of processing rubber latex materials.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have contacted the precipitate (i.e., coagulum) of Nam with the alcohol or acetone (i.e., organic solvents) of Calcott, and the motivation to have done so would have been, as Calcott suggests, that such solvents are useful for removing any remaining emulsifying agent and odorous impurities.  (Id.).
Nam also does not teach a filler that is a microfibrillated plant fiber oxidized with an N-oxyl compound.  However, Miyazaki teaches that coagulating a rubber latex in the presence of microfibrillated plant fibers oxidized with an N-oxyl compound gives rise to a rubber with improved properties due to uniform dispersion of the fibers.  (Miyazaki, ¶¶ 0017, 0018).  Miyazaki is analogous art because it is directed to the same field of endeavor as the claimed invention, namely methods of processing rubber latex materials.  It would have been obvious to one of ordinary skill in the art to either include Id. ¶ 0002).  One of ordinary skill in the art would have a reasonable expectation of success in making such an addition or substitution because Miyazaki, like Nam, teaches that it is suitable to coagulate a latex containing the filler (in the case of Miyazaki the microfibrillated plant fibers, and in the case of Nam the layered clay mineral).  (Id. ¶¶ 0017, 0021).  Further, one of ordinary skill in the art would have had a motivation to use microfibrillated plant fibers having a zeta potential corresponding to the zeta potential of the layered clay mineral of Nam in view of Nam’s discussion of the benefits of such a zeta potential for a filler.  (Nam, ¶ 0021).
Considering Claims 3 and 13: Nam teaches that the rubber latex is butadiene rubber.  (Nam, ¶ 0022).
Considering Claims 11 and 12: Miyazaki teaches that the microfibrillated plant fibers preferably has a diameters of between 2 and 5 nm.  (Miyazaki, ¶ 0032).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Pat. 10,435,522 (“the ’522 patent”) in view of US Pat. 2,187,146 (“Calcott”) and WO 2016/136453 (“Miyazaki”; see corresponding English-language document US 2018/0016402).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’522 patent teaches a method for producing a masterbatch comprising two steps.  
The first step of the method of claim 1 of the ’522 patent includes mixing a rubber latex having a zeta potential of –100 to –20 mV with a filler having a zeta potential of     –90 to –10 mV.  The zeta potential of the rubber latex taught by claim 1 of the ’522 patent matches the zeta potential of the rubber latex of present claim 1.  The zeta potential of the filler taught by claim 1 of the ’522 patent falls within the range of the zeta potential of the filler of present claim 1.  Claim 2 of the ’522 patent teaches that the filer is microfibrillated plant fiber.  

Claim 1 of the ’522 patent does not teach the use of an “organic solvent” for “solidifying” a coagulum produced form the second step.  However, Calcott teaches that it is known in the art to wash the coagulum obtained from latex-like dispersions prepared through various methods of coagulation with solvents that include water, alcohols, and acetone.  (Calcott, 1, first column, lines 11-14; 4, second column, lines 44-52; 5, first column, lines 1-8).  It would have been obvious to one of ordinary skill in the art to have contacted a coagulum produced from the second step of the method of claim 1 of the ’522 patent with the alcohol or acetone (i.e., organic solvents) of Calcott, and the motivation to have done so would have been, as Calcott suggests, that such solvents are useful for removing any remaining emulsifying agent and odorous impurities.  (Id.).
The claims of the ’522 patent do not teach that the microfibrillated plant fiber filler is oxidized with an N-oxyl compound.  However, Miyazaki teaches that coagulating a rubber latex in the presence of microfibrillated plant fibers oxidized with an N-oxyl compound gives rise to a rubber with improved properties due to uniform dispersion of the fibers.  (Miyazaki, ¶¶ 0017, 0018).  It would have been obvious to one of ordinary skill in the art to have used the microfibrillated fibers oxidized with an N-oxyl compound as the microfibrillated fibers in the method taught by the claims of the ’522 patent, and the motivation to have done so would have been, as Miyazaki suggests, that such microfibrillated plant fibers can improve the modulus of a rubber composition.  (Id. ¶ 0002).
Considering Claims 3 and 10-13: The claims of the ’522 patent, Calcott, and Miyazaki teach or suggest the limitations of the present dependent claims.

Claims 1, 3, and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of US Application 15/899,809 (“the ’809 application”; claim set dated December 2, 2020) in view of US Pat. 2,187,146 (“Calcott”) and WO 2016/136453 (“Miyazaki”; see corresponding English-language document US 2018/0016402).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 3 of the ’809 application teaches a method for producing a masterbatch comprising a “mixing” step and an “adjusting” step.  
The “mixing” step of the method of claim 3 of the ’809 application includes mixing a rubber latex having a zeta potential of –100 to –20 mV with a filler having a zeta potential of –90 to –10 mV.  The zeta potential of the rubber latex taught by claim 3 of the ’809 application matches the zeta potential of the rubber latex of present claim 1.  The zeta potential of the filler taught by claim 3 of the ’809 application falls within the range of the zeta potential of the filler of present claim 1.
The “adjusting” step of claim 3 of the ’809 application includes adjusting the zeta potential of the product of the first step to be –30 to 0 mV.  This step substantially corresponds with the second step of present claim 1.
Claim 3 of the ’809 application does not teach the use of an “organic solvent” for “solidifying” a coagulum produced form the “adjusting” step.  However, Calcott teaches that it is known in the art to wash the coagulum obtained from latex-like dispersions prepared through various methods of coagulation with solvents that include water, alcohols, and acetone.  (Calcott, 1, first column, lines 11-14; 4, second column, lines 44-52; 5, first column, lines 1-8).  It would have been obvious to one of ordinary skill in the art to have contacted a coagulum produced from the “adjusting” step of the method of claim 3 of the ’809 application with the alcohol or acetone (i.e., organic solvents) of Calcott, and the motivation to have done so would have been, as Calcott suggests, that such solvents are useful for removing any remaining emulsifying agent and odorous impurities.  (Id.).
The claims of the ’809 application do not teach that filler is microfibrillated plant fiber oxidized with an N-oxyl compound.  However, Miyazaki teaches that coagulating a rubber latex in the presence of microfibrillated plant fibers oxidized with an N-oxyl Id. ¶ 0002).
Considering Claims 3 and 10-13: The claims of the ’809 application, Calcott, and Miyazaki teach or suggest the limitations of the present dependent claims.
Response to Arguments
Applicant’s arguments in the remarks dated March 8, 2021, have been fully considered, and the examiner responds as follows.
In the remarks, applicant argues that the obviousness rejections and obviousness-type double patenting rejections set forth in the Office Action dated December 8, 2020, should be withdrawn because the applied references do not teach a filler that is a microfibrillated plant fiber oxidized with N-oxyl compound.  The examiner agrees with applicant, and the rejections set forth in the prior Office Action are withdrawn.  However, as set forth above in the obviousness and obviousness-type double patenting rejections of the present claims, Miyazaki teaches that coagulating a rubber latex in the presence of microfibrillated plant fibers oxidized with an N-oxyl compound gives rise to a rubber with improved properties due to uniform dispersion of the fibers.  (Miyazaki, ¶¶ 0017, 0018).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767